Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Objection:
Claim 1 is objected to for reciting 32.0%) and 0.80%) as limitations in incomplete parenthesis. The examiner suggests removal of closed parenthesis.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (USP 10,898,458) in view of Rosales et al. (US PG pub. 2007/0203235A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating or preventing sickle cell disease or disease symptoms, comprising administering an effective amount of a composition to a subject in need thereof, the composition comprising: at least 90% pure docosahexaenoic acid (DHA) and at least one surface active agent, wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237.
The patented claims recite a pharmaceutical composition comprising:
artificially formed micelles formed upon contact with an aqueous solution, the micelles comprising at least one omega-3 fatty acid and at least one surface active agent, and providing for absorption of omega-3 fatty acid esters substantially free of any food effect; wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polyoxyethylene (20) sorbitan monooleate, polysorbate 80, and wherein said at least one poloxamer is a block copolymer of polyethylene glycol and polypropylene glycol having the formula[(HQ(C2H4O)64(C3H6O)37(C2H4O)64H] , Poloxamer 237. Dependent claim 18 recites, the pharmaceutical composition according claim 1 for use in treating or preventing sickle cell disease or disease symptoms.
The patented claim 1 does not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 of (U.S. Patent No. 9,302,017) in view of Rosales et al. (US PG pub. 2007/0203235A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating or preventing sickle cell disease or disease symptoms, comprising administering an effective amount of a composition to a subject in need thereof, the composition comprising: at least 90% pure docosahexaenoic acid (DHA) and at least one surface active agent, wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0%) wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80%) wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237.
The patented claims are directed to pharmaceutical compositions comprising omega-3 fatty acids, polysorbate and poloxamer 237. The only difference lies in the fact that U.S. Patent No. 9,302,017 is much more specific than the instant invention since the composition self-micelles to form micelles having a specific diameter and the claims are directed to specific types of omega-3 fatty acids. Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of (U.S. Patent No. 9,302,016) in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,302,016 are directed to pharmaceutical compositions comprising omega-3 fatty acids, polysorbate and poloxamer 237.  The only difference lies in the fact that U.S. Patent No. 9,302,016 is much more specific than the instant invention since the composition self-micellizes to form micelles having a specific diameter and the claims are directed to specific types of omega-3 fatty acids. Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of copending claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of (U.S. Patent No. 9,370,585) in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,370,585 are directed to pharmaceutical compositions comprising omega-3 fatty acids, polysorbate and poloxamer 237.  The patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,375,490 in view of Rosales et al. (US PG pub. 2007/0203235A1).
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,375,490 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for the treatment of diseases such as borderline personality disorder, depression, etc.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,364,559 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent No. 9,364,559 are directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237. However, the instant application is directed to functional data, such as the AUC, after administration of the composition.  Since both applications are directed to a composition comprising the same ingredients, they should function in a substantially similar manner.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,364,561 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,561 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for treating macular degeneration.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,364,560 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,560 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 to treat non-alcoholic fatty acid liver disease.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,562 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas the patented claims are directed to a functional food comprising EPA, DHA, polysorbate, and poloxamer 237.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,364,558 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas Patent No. 9,364,558 is directed to a method of administering a composition comprising EPA, DHA, polysorbate, and poloxamer 237 for the treatment of cardiovascular disease.  Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,480,651 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas the patented claims are directed to a composition comprising EPA, DHA, polysorbate, and poloxamer 237 and for the treatment of hyperlipidemia disease Additionally, the patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 22-28 of U.S. Patent No. 10,287,528 in view of Rosales et al. (US PG pub. 2007/0203235A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a method of treating a sickle cell disease with a composition comprising omega-3 fatty acids, polysorbate and poloxamer 237 whereas the patented claims are directed to a composition comprising EPA, DHA, polysorbate, and poloxamer 237.  The patented claims do not recite treating of sickle cell diseases. Rosales et al. teaches use of DHA supplementation effective for the treatment of sickle cell anemia, see [0053]. It would have been obvious to one of ordinary skill to have utilized the DHA of patented claims to treat sickle cell anemia motivated by the teachings of Rosales et al.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,894,027.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a method of treating or preventing sickle cell disease or disease symptoms, comprising administering an effective amount of a composition to a subject in need thereof, the composition comprising: at least 90% pure docosahexaenoic acid (DHA) and at least one surface active agent, wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0%) wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80%) wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237. The patented claims recite a method of treating sickle cell disease or disease symptoms, comprising administering an effective amount of a composition to a subject in need thereof, the composition comprising: at least 90% pure docosahexaenoic acid (DHA) and at least one surface active agent, wherein said at least one surface active agent comprises a combination of at least one polysorbate and at least one poloxamer, wherein said at least one polysorbate comprises from about 30.0% wt/wt to about 32.0% wt/wt of said composition, wherein said at least one poloxamer comprises from about 0.60% wt/wt to about 0.80% wt/wt of said composition, wherein said at least one polysorbate is polysorbate 80, and wherein said at least one poloxamer is poloxamer 237. The patented method reads on the instant claims reciting a method of treating sickle cell disease.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612